Name: 2009/580/EC: Commission Decision of 29Ã July 2009 modifying Decision 2006/433/EC establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat classical swine fever in Germany in 2002 (notified under document number C(2009) 5866)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  means of agricultural production;  health;  EU finance;  agricultural activity
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/82 COMMISSION DECISION of 29 July 2009 modifying Decision 2006/433/EC establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat classical swine fever in Germany in 2002 (notified under document number C(2009) 5866) (Only the German text is authentic) (2009/580/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. (2) Commission Decision 2003/745/EC (2) granted a financial contribution from the Community to Germany towards the costs incurred in taking emergency measures to combat classical swine fever in 2002. (3) Commission Decision 2006/433/EC (3) fixed the amount of the total Community financial contribution towards the expenditure associated with eradicating classical swine fever in 2002. (4) The abovementioned contribution resulted from the application that the German authorities presented in line with Decision 2003/745/EC on 19 November 2003. Reference was made in that application to some files still open. It is only on 27 December 2007 that these files were settled. The resulting payment was made by the German authorities on 8 January 2008. In the light of the explicit mention of the open files in the original application, the Commission considers that the time necessary to reach a settlement concerning them must be considered a well justified delay in the payment, which authorises the application of a zero reduction rate according to the last subparagraph of Article 4(1) of Decision 2003/745/EC. (5) On 19 June 2008, Germany submitted an additional official application for reimbursement as set out in Article 5(1) of Decision 2003/745/EC. The amounts in the additional request are related to expenses which were not reimbursed initially by the German authorities. (6) Decision 2003/745/EC and in particular Article 2(b) and (c) and Article 4 thereof shall be applicable as appropriate to this additional application. (7) In view of the above considerations, the amount of total financial contribution mentioned in Decision 2006/433/EC should be modified. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The text of Article 1 of Decision 2006/433/EC is replaced by the following: Article 1 The total Community financial contribution towards the expenditure associated with eradication of classical swine fever in Germany in 2002 pursuant to Decision 2003/745/EC is fixed at EUR 970 167,31. Since two instalments of EUR 460 000 and of EUR 465 808,47 have already been granted the balance of the Community financial contribution is fixed at EUR 44 358,84. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 269, 21.10.2003, p. 18. (3) OJ L 173, 27.6.2006, p. 27.